Citation Nr: 0801796	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.

A video conference hearing was held in November 2007 before 
the undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

At the November 2007 hearing, a motion was filed to advance 
this case on the docket due to the veteran's age.  In 
November 2007, the Board granted the motion, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The clinical evidence does not reflect that a sinus 
disorder was present in service, and the earliest complaints 
related to the sinuses are initially documented more than a 
decade after the veteran's discharge from service.  

2.  The most probative evidence of record indicates that a 
sinus condition, initially diagnosed about 50 years after the 
veteran's discharge from service, is not etiologically linked 
to service or any incident of service, to include having 
teeth removed, and the objective evidence of record does not 
support the veteran's reports of chronicity of a sinus 
disorder since service.




CONCLUSION OF LAW

A sinus condition was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA. 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
June 2006, prior to the initial adjudication of the claim in 
August 2006.

The requirements with respect to the content of the VCAA 
notice were met in this case. VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the 2006 VCAA 
letter about the information and evidence that is necessary 
to substantiate the service connection claim at issue.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and statements in support 
of his claim and providing hearing testimony, as well as 
providing additional evidence subsequent to the hearing which 
was accompanied by a waiver.

The VCAA notice letter that was provided to the veteran 
included the notice regarding the "fourth element" inasmuch 
as the veteran was asked to send any medical reports he has, 
and the record reflects that he did so.  The Board finds that 
the veteran was also otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  As noted 
above, because each of the four content requirements of a 
VCAA notice has been fully satisfied in this case, any error 
in not providing a single notice to the appellant covering 
all content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Such notice was provided for the veteran in 
correspondence issued by VA in March 2006, which is of 
record.
Moreover, since the decision herein denies entitlement to 
service connection for the claim on appeal, any questions as 
to an appropriate disability rating or effective date to be 
assigned are therefore rendered moot.  Accordingly, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Finally, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with his claim.  

There is an indication in the record that the service medical 
records in this case may be incomplete.  However, a review of 
them does not reveal any obviously missing documents.  
Enlistment and separation examinations are of record as well 
as at least yearly medical evaluations, as well as periodic 
treatment entries and dental records.  Neither the veteran 
nor his representative have identified any medical 
information that they believe to be missing or have otherwise 
maintained that the service medical records are incomplete.  

A VA examination and opinion was provided in this case in 
June 2006 and the veteran has supplemented the record with a 
private medical opinion, private medical records and hearing 
testimony provided by him and his wife.  

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining a complete record 
on appeal.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Thus, the Board finds 
that there is no indication that there is additional 
available evidence to substantiate the veteran's claim that 
has not been obtained and associated with the claims folder.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
Statement of the Case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Factual Background

Service medical records (SMRs) include examination reports 
dated in November 1942, May 1943, October 1943, June 1944, 
February 1945, and March 1945, which document no abnormality 
of the nose or sinuses.  The service medical records 
themselves are negative for any complaints, treatment or 
diagnoses related to the nose or sinuses.  The records show 
that the veteran had dental work done in June 1944, March 
1945 and November 1945, which included having teeth removed 
and being replaced by dentures.  The file includes a November 
1945 separation examination report which reflects that an 
evaluation of the nose and throat was normal.  

Also included in the SMRs is a post-service medical 
examination dated in August 1956.  At that time, clinical 
evaluation of the nose and sinuses was normal.  Subjectively, 
the veteran reported that he had experienced sinusitis.  

The veteran filed an original service connection claim for a 
sinus condition in May 2006, indicating that he suffers from 
a recurrent sinus condition, which he believes is 
attributable (the result of or secondary to) the removal of 
two wisdom teeth while on active duty in 1945.  In support of 
the claim, the veteran offered a private medical statement 
from a dentist, Dr. J.R., DDS, dated in May 2006.  The 
dentist indicated that after examining the veteran, it was 
his opinion that it was more likely than not that the 
veteran's recurring sinus condition was the result of two 
wisdom teeth being pulled in 1945.  It was noted that the 
veteran reported that he was told that he had to have his 
upper wisdom teeth extracted in order to wear an oxygen mask 
as a pilot of a B24 aircraft.  The dentist added that as 
reported by the veteran, he had experienced sinus trouble 
ever since, and not before the removal of his 3rd molars.  

A VA examination was conducted in June 2006 and the claims 
folder was reviewed.  The examiner noted that the veteran's 
3rd molars had been removed while he served on active duty, 
in order to be fitted for an oxygen mask as a pilot of a B24 
aircraft.  The veteran reported that he had no sinus problems 
prior to the tooth removal, but suffered from sinus problems 
since that time.  He indicated that his symptoms included 
stuffiness in the maxillary and frontal areas as well as 
intermittent sinus infections occurring 1 to 2 times a year.  
A sinus CT scan revealed thickening of the frontal sinuses.  
An assessment of mild frontal chronic sinusitis with a 
history consistent with mild frontal and maxillary symptoms.  

The VA examiner opined that he was unable to relate the 
current and past sinus complaints to the removal of the 
molars.  The examiner explained that even though a dentist 
wrote a letter stating that he believed there was such a 
correlation, the examiner noted that he was unable to find 
any literature in a Medline search which supported the 
contention that molar removal could result in chronic 
sinusitis.  The examiner also pointed out that a sinus CT had 
revealed involvement of the frontal sinuses only and not the 
maxillary sinuses and noted that it would be logical to 
suspect maxillary involvement if molar removal had been a 
contributing cause.

The veteran presented testimony at a video conference hearing 
held in November 2007.  The veteran testified that he served 
as an Air Force Pilot and Second Lieutenant during his period 
of service from 1942 to 1945.  The veteran testified that his 
two upper wisdom teeth were removed in 1945 so that an oxygen 
mask could be properly used.  He testified that he 
subsequently experienced sinus problems including pressure 
and infections.  The veteran asked that the record be held 
open for 60 days to allow for the submission of additional 
evidence.

Additional evidence was received for the record in November 
2007, accompanied by a waiver.  This evidence included 
private medical records from the Sedgwick County Health 
Center dated from 1995 to 2007, which show periodic treatment 
for chronic sinusitis and ear problems.  Also submitted were 
2 buddy statements, neither of which mentioned any tooth or 
sinus related problems in conjunction with the veteran.   



Legal Analysis

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).
The veteran contends that service connection is warranted for 
a sinus condition, which he believes is attributable to the 
removal of two wisdom teeth during service in 1945.  The 
SMRs, while documenting dental work and the removal of wisdom 
teeth in 1945, are silent as to any documentation of 
complaints, a record of injury, or a diagnosis pertaining to 
the nose or sinuses, and two 1945 examination reports 
indicate that clinical examination of the nose/sinuses was 
normal.

Post-service, the earliest documentation of any complaints of 
sinus problems is about 11 years after the veteran's 
discharge from service, in an August 1956 examination report; 
however, at that time clinical evaluation of the sinuses was 
normal.  It appears that the earliest clinical record showing 
treatment and a diagnosis of sinusitis is dated in 1996, more 
than 50 years after the veteran's discharge from service.  

In this case, the record contains two opinions regarding the 
relationship between service and the currently diagnosed 
sinus condition.  It is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
The weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

The first opinion was provided by a dentist, Dr. J.R., DDS, 
dated in May 2006.  The dentist indicated that after 
examining the veteran, it was his opinion that it was more 
likely than not that the veteran's recurring sinus condition 
was the result of two wisdom teeth being pulled in 1945.  It 
was noted that the veteran reported that he was told that he 
had to have his upper wisdom teeth extracted in order to wear 
an oxygen mask as a pilot of a B24 aircraft.  The dentist 
added, that as reported by the veteran, he had experienced 
sinus trouble ever since, and not before the removal of his 
3rd molars.  .

The Board is not required to accept medical opinions that are 
based upon the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Further, a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative).  A bare conclusion, even when 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

In sum, the medical opinion of the dentist lacks probative 
value inasmuch as it was provided largely based on a history 
provided by the veteran as opposed to being based on review 
of the veteran's documented medical history.  Had the dentist 
reviewed that history himself, it would have been clear that 
the service medical records failed to reveal any 
documentation of sinus problems or a diagnosed sinus 
condition in service, and that the first complaints of sinus 
problems are not documented until more than a decade after 
the veteran's discharge from service and a diagnosed sinus 
condition is not initially documented until 50 years after 
the veteran's discharge from service.  Moreover, the opinion 
of the dentist was provided more than 60 years after the 
veteran's discharge from service and the dental work 
performed therein; and the dentist failed to identify any 
documented factual predicate in the record, clinical evidence 
or medical principle, which supports the conclusion made.  

In contrast, the record contains a VA examination report of 
June 2006, which includes: (1) the veteran's reports of 
chronic sinus symptoms since the removal of two wisdom teeth 
in service in 1945; (2) a diagnosis of mild frontal chronic 
sinusitis with a history consistent with mild frontal and 
maxillary symptoms, and (3) an opinion that there was no 
evidence of an etiological relationship between current and 
past sinus complaints and the removal of the molars in 
service.  

The VA opinion was provided based upon a history provided by 
the veteran and upon review of the claims file and medical 
records, to include the opinion of the dentist.  The 
conclusion was reached by virtue of review of the service 
medical and post-service clinical records, analysis of the 
physical examination findings including sinus CT scan, and 
medical research which failed to reveal that molar removal 
could result in chronic sinusitis.  The examiner also pointed 
out that a sinus CT had revealed involvement of the frontal 
sinuses only and not the maxillary sinuses, but that it would 
be logical to suspect maxillary involvement if molar removal 
had been a contributing cause.  Accordingly, the VA opinion 
is afforded greater probative value than the opinion of the 
dentist, inasmuch as the examiner had a more complete basis 
for providing that opinion.  

Further, the Board finds no merit to the veteran's argument 
that the 2006 VA opinion is of lesser probative value than 
the opinion provided by the dentist, inasmuch as the VA 
doctor who provided the 2006 opinion was a general 
practitioner as opposed to a dentist.  Initially, the Board 
wishes to point out that this claim involves a sinus 
condition only, not a claimed dental condition, although the 
claim is based on a theory of entitlement related to dental 
work performed during service more than 60 years ago.  It is 
clear that the VA examination report which included a sinus 
CT scan, included far more medical information and a much 
more informed and well reasoned opinion, than was provided by 
the dentist.  In this regard, the dentist: (1) failed to 
include a discussion of any clinical tests or findings 
indicative of a current sinus disorder; (2) failed to 
diagnose a current sinus disorder, and (3) failed to discuss 
the significance of the absence of any clinically diagnosed 
sinus disorder until more than 50 years after the veteran was 
discharged from service.  

The veteran has provided testimony, statements and medical 
history to the effect that he had two wisdom teeth pulled in 
1945, following which he reports having chronic sinus 
problems.  The fact remains that the earliest documented 
evidence of sinus related complaints are not shown until more 
than a decade after service and that a clinically diagnosed 
sinus condition was not initially shown until 40 years 
thereafter.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, there is a large gap in evidence between the 
dental work done in 1945 until the earliest documented 
complaints of any sinus problems in 1956 and an even bigger 
gap until sinus problems are mentioned again by way of the 
earliest recorded clinical diagnosis in 1996.  In essence, 
the veteran's assertions of continuity and chronicity of a 
sinus disorder are unsupported.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (normal medical findings at the 
time of separation from service, as well as absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against a claim.).

The Board finds the clinical and objective medical evidence 
in this case to be more accurate and far more probative than 
the statements and testimony of the veteran and his spouse, 
offered more than 60 years after the veteran's discharge from 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Moreover, the veteran 
himself is not competent to diagnose or opine as to the 
etiology of his claimed disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that his sinusitis is related to his active duty.

Concerning the credibility of the evidence, "definitions of 
credibility do not necessarily confine that concept to the 
narrow peg of truthfulness. It has been termed as 'the 
quality or power of inspiring belief. . . .' Credibility . . 
. apprehends the over-all evaluation of testimony in the 
light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  
Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 
1971) (citations omitted).  The Board finds that the SMRs and 
post service clinical records are entitled to more probative 
weight than the recollections of the veteran and his wife as 
to events which occurred decades previously, and therefore 
the Board finds these records more credible.  The buddy 
statements provided for the record in 2007 fail to reference 
the veteran's sinus disorder and hence need not be analyzed 
further, except to say that these statements are of no 
probative evidentiary value in this case.  8Additionally, the 
record reflects that the veteran did not report having a 
sinus disorder to VA until 2006, more than 60 years after his 
discharge from service.  

The Board has considered the doctrine of affording the 
benefit of any existing doubt with regard to the issue on 
appeal; however, as the preponderance of the evidence is 
against the claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the ultimate resolution of the claim on that basis.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for a sinus condition is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


